Name: 88/193/EEC, Euratom: Council Decision of 28 March 1988 supplementing Decision 87/516/Euratom, EEC concerning the framework programme for Community activities in the field of research and technological development (1987 to 1991)
 Type: Decision
 Subject Matter: research and intellectual property
 Date Published: 1988-04-06

 Avis juridique important|31988D019388/193/EEC, Euratom: Council Decision of 28 March 1988 supplementing Decision 87/516/Euratom, EEC concerning the framework programme for Community activities in the field of research and technological development (1987 to 1991) Official Journal L 089 , 06/04/1988 P. 0035 - 0035COUNCIL DECISION of 28 March 1988 supplementing Decision 87/516/Euratom, EEC concerning the framework programme for Community activities in the field of research and technological development (1987 to 1991) (88/193/EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (1) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Having regard to the opinion of the Scientific and Technical Committee, Whereas in Decision 87/516/Euratom, EEC (4) the Council adopted the framework programme for Community activities in the field of research and technological development (1987 to 1991); Whereas pursuant to Article 1 (3) of that Decision the amount deemed necessary in respect of the specific programmes to be decided on between 1987 and 1991 was provisionally fixed at 4 979 million ECU; whereas the Council was subsequently to decide on the addition of the remaining amount of 417 million ECU to that amount; Whereas, following the conclusions of the European Council meeting on 11, 12 and 13 February 1988, the amount in question should be added to the amount provisionally deemed necessary, HAS DECIDED AS FOLLOWS: Sole Article An amount of 417 million ECU shall be added to the amount of 4 979 million ECU provisionally deemed necessary in the framework programme for Community activities in the field of research and technological development (1987 to 1991). The total amount deemed necessary in respect of the specific programmes to be decided on between 1987 and 1991 thus amounts to 5 396 million ECU. Done at Brussels, 28 March 1988. For the Council The President I. KIECHLE (1) OJ No C 275, 31. 10. 1986, p. 4. (2) OJ No C 7, 12. 1. 1987, p. 19 and OJ No C 281, 19. 10. 1987, p. 146. (3) OJ No C 333, 29. 12. 1986, p. 45. (4) OJ No L 302, 24. 10. 1987, p. 1.